JAMES D. CLEMENS, Special Judge
(dissenting).
Upon consideration of the motion for rehearing, it is my view that the same should be sustained and a rehearing had for the reason that the opinion rendered in this case is, in my judgment, contrary to the opinion of the Supreme Court in Krisman v. Unemployment Compensation Commission, 351 Mo. 18, 171 S.W.2d 575, and inconsistent with the case of Carlton v. Division of Employment Security, Mo.App., 246 S.W.2d 388 decided by this court and the case of Producers Produce Co. v. Industrial Commission of Mo., Div. of Employment Sec., Mo.App., 281 S.W.2d 619, decided by the Springfield Court of Appeals. However, the court has taken a different view of the matter. Therefore, I dissent from said action of the court and I further withdraw my concurrence in the opinion filed and dissent therefrom and, deeming the opinion contrary to the previous decision of the Supreme Court in Krisman v. Unemployment Compensation Commission, supra, I request that the case be certified to the Supreme Court for final determination.
PER CURIAM.
The opinion in this cause being deemed by one of the Judges of this court to be contrary to a previous decision of the Supreme Court of Missouri, the cause is hereby transferred for final determination to the Supreme Court of Missouri.